                                          No. 20-8029
                                                                                     ),/('
                            BANKRUPTCY APPELLATE PANEL                          $SU
                                OF THE SIXTH CIRCUIT                       '(%25$+6+817&OHUN


        In re: RICHARD M. OSBORNE,                     )
                                                       )
                       Debtor.                         )           ORDER
                                                       )
                                                       )


       The parties hereby jointly move for a limited remand in order to permit the Bankruptcy

Court to rule on the motion to compromise. See Main Line Fed Sav and Loan Assn v. Tri-Kell,

Inc., 721 F.2d 904, 906 (3rd Cir. 1983); In re Bialac, 694 F.2d 625, 627 (9th Cir. 1982).

       Upon consideration of the motion, and further considering the U.S. Bankruptcy Court’s

Order of March 19, 2021,

       The motion to hold this appeal in abeyance and for a limited remand is GRANTED. The

Appellant is further ORDERED to file a status report every thirty (30) days with the Panel until

the motion to compromise is ruled upon.

                                             ENTERED PURSUANT TO 6th Cir. BAP
                                             LBR 8013-1(a)(6)
                                             BANKRUPTCY APPELLATE PANEL
                                             SIXTH CIRCUIT RULE 33




                                             Deborah S. Hunt, Clerk




17-17361-aih    Doc 1099      FILED 04/27/21      ENTERED 04/27/21 13:24:14           Page 1 of 1
